Citation Nr: 9905003	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-21 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for atrophic 
changes of the adductor muscle mass of the right thigh due to 
nerve injury, currently rated 10 percent disabling.  

2.  Entitlement to an increased evaluation for winged right 
scapula with right serratus anterior weakness due to 
involvement of the right long thoracic nerve, currently rated 
30 percent disabling.  

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from June 1966 to 
December 1966.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  

Although the appellant filed a notice of disagreement with 
the assignment of a 10 percent evaluation for a duodenal 
ulcer, review of the claims file does not show that he timely 
submitted a substantive appeal with regard to that claim so 
as to perfect it for appellate consideration.  Therefore, the 
only issues for consideration by the Board at this time are 
entitlement to increased evaluations for disabilities 
involving the right shoulder and the right thigh and 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  

Because of the Board's decision with regard to the claim for 
an increased evaluation for atrophic changes of the adductor 
muscle mass of the right thigh due to nerve injury, the issue 
of entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is the subject of a remand that follows the 
Board's decision as to the other issues on appeal.  




CONTENTIONS OF APPELLANT ON APPEAL

The appellant asserts that his service-connected atrophic 
changes of the adductor muscle mass of the right thigh and 
winged right scapula are both more severely disabling than 
currently evaluated, thereby warranting a higher rating for 
each disorder.  He claims that he has continuous pain in his 
right leg when moving his right leg and that he experiences 
severe pain in his right shoulder when he moves his right 
arm.  


DECISION OF THE BOARD

After reviewing the relevant evidence in this matter in 
accordance with 38 U.S.C.A. § 7104, and for the following 
reasons and bases, the Board has determined that the evidence 
establishes that a 30 percent evaluation is warranted for 
atrophic changes of the adductor muscle mass of the right 
thigh.  

It is also the decision of the Board that the preponderance 
of the evidence is against the appellant's claim of 
entitlement to an increased evaluation for winged right 
scapula with right serratus anterior weakness due to 
involvement of the right long thoracic nerve.  


FINDINGS OF FACT

1.  Disability associated with the appellant's atrophic 
changes of the adductor muscle mass of the right thigh 
includes severe Muscle Group XV injury.  



2.  Disability associated with the appellant's winged right 
scapula with right serratus anterior weakness is manifested 
by complete paralysis of the long thoracic nerve.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent evaluation for 
atrophic changes of the adductor muscle mass of the right 
thigh are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, Diagnostic Code 5315 (1998).  

2.  The schedular criteria for an evaluation in excess of 30 
percent for winged right scapula with right serratus anterior 
weakness due to involvement of the right long thoracic nerve 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, Diagnostic Code 8519 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claims for increased evaluations for atrophic 
changes of the adductor muscle of the right thigh and winged 
right scapula with right serratus anterior weakness due to 
involvement of the right long thoracic nerve have been 
properly developed.  There is no 

indication of any additional pertinent records that have not 
been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

I.  Atrophic Changes of the Adductor Muscle Mass of the Right 
Thigh

When the appellant underwent right inguinal hernia surgery at 
a VA medical center in April 1978, a nerve was inadvertently 
severed, which led to atrophy involving the adductor muscle 
group of the right thigh and the right testicle.  An April 
1979 VA medical record indicated that the appellant walked 
without a limp but had atrophy of the adductor muscle group 
in the right thigh, with definite weakness in that area. 
There was no pain and no tenderness.  The examiner had 
questions of some operator nerve injury, but stated "there 
is nothing they could do, except to work on the muscle itself 
and strengthen the other muscles."  The appellant 
subsequently filed a claim for VA benefits for both disorders 
under the provisions of 38 U.S.C.A. § 1151, and a February 
1997 rating decision granted such benefits for atrophy of the 
adductor muscle of the right thigh and atrophy of the right 
testicle.  A 10 percent evaluation was assigned for the 
atrophy of the adductor muscle of the right thigh under 
Diagnostic Code 8528 from November 28, 1995.  


In May 1995, the appellant underwent a medical examination by 
D. J. Tindall, M.D., who stated that the atrophy of the 
appellant's right hip and thigh adductors was irreversible 
and would always cause residual weakness in the right lower 
extremity.  

A November 1996 VA medical examination revealed decreased 
sensation in the medial aspect of the upper one third of the 
appellant's right thigh.  Abduction against resistance was 
reduced by 50 percent as compared to the left adductor muscle 
group.  There was normal range of motion in both the right 
hip and right knee.  The diagnosis was injury to the right 
thigh with atrophic changes of the adductor muscle mass.  

When the appellant underwent another examination by Dr. 
Tindall in March 1997, atrophy of the right hip and thigh 
adductors was again noted, along with full range of motion in 
the right hip.  The diagnosis was muscle atrophy and weakness 
of the right thigh adductors, secondary to nerve damage.  The 
physician opined that the muscle atrophy of the right thigh 
and hip was permanent, and he stated that "exercises to 
strengthen the other muscles of the thigh and hip should be 
done on a regular basis so that these will not atrophy 
secondary to nonuse."  

A medical examination by R. W. Dennie, M.D., in October 1997 
revealed weakness of the right psoas muscle, along with 
weakness of the right quadriceps, gastrocnemius, and anterior 
tibialis muscles.  Right quadriceps atrophy was seen on 
comparison to the left, along with atrophy and weakness 
involving the right thigh adductor muscle mass.  The 
physician stated that "...[the veteran's] gait was markedly 
abnormal, which is secondary to a right hip-drop (decreased 
medial gluteus muscle strength and decreased quadriceps 
strength)."  The appellant used a monopolar cane for 
assistance with his gait and demonstrated good coordination 
of the upper and lower extremities.  The diagnosis was right 
lower extremity weakness with  muscle atrophy, rule out 
peripheral nerve injury versus lumbar radiculopathy.  


Under Diagnostic Code 8528, severe to complete paralysis of 
the obturator nerve in the thigh is assigned a 10 percent 
evaluation.  Because the appellant is currently assigned a 10 
percent evaluation for his right thigh disability, he is in 
receipt of the maximum schedular evaluation  under Diagnostic 
Code 8528.  Inasmuch as the appellant's right thigh 
disability includes muscle atrophy, the Board will determine 
whether a higher evaluation may be assigned for the 
appellant's right thigh disability as a result of muscle 
injury.  

Muscle Group XV, the mesial thigh group, includes the 
adductor longus, adductor brevis, adductor magnus, and 
gracilis muscles.  They function in the adduction of the hip, 
flexion of the hip, and flexion of the knee.  When disability 
of Muscle Group XV is severe, a 30 percent evaluation is 
assigned.  For moderately severe disability, a 20 percent 
evaluation is assigned.  If the disability is moderate, a 10 
percent is assigned.  38 C.F.R. § 4.73, Diagnostic Code 5315.  

An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(a), (b), and (c).  

Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe, with the following 
characteristics for each type: 

(1) slight disability of muscles. (i) 
type of injury- simple wound of muscle 
without debridement or infection, (ii) 
history and complaint- service department 
record of superficial wound with brief 
treatment and return to 

duty, healing with good functional 
results, and no cardinal signs or 
symptoms of muscle disability as defined 
in paragraph (c) of this section, (iii) 
objective findings- minimal scar, no 
evidence of fascial defect, atrophy, or 
impaired tonus, and no impairment of 
function or metallic fragments retained 
in muscle tissue; 

(2) moderate disability of muscles. (i) 
type of injury- through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection, (ii) history and complaint- 
service department record or other 
evidence of in-service treatment for the 
wound, and a record of consistent 
complaint of one or more of the cardinal 
signs and symptoms of muscle disability 
as defined in paragraph (c) of this 
section, particularly lowered threshold 
of fatigue after average use, affecting 
the particular functions controlled by 
the injured muscles, (iii) objective 
findings- entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue, 
and some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side; 

(3) moderately severe disability of 
muscles. (i) type of injury- through and 
through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring, (ii) 
history and complaint- service department 
record or other evidence showing 
hospitalization for a prolonged 

period for treatment of wound, a record 
of consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
and, if present, evidence of inability to 
keep up with work requirements, (iii) 
objective findings- entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups, indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side, and positive 
evidence of impairment demonstrated on 
tests of strength and endurance as 
compared with the sound side; 

(4) severe disability of muscles. (i) 
type of injury- through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring, (ii) 
history and complaint- service department 
record or other evidence showing 
hospitalization for a prolonged period 
for treatment of wound, a record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements, (iii) objective 
findings- ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track, loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area on 
palpation, muscle swelling and abnormal 
hardening in contraction, and severe 
impairment of function indicated 

on tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured 
side. If present, the following are also 
signs of severe muscle disability: X-ray 
evidence of minute multiple scattered 
foreign bodies indicating intermuscular 
trauma and explosive effect of the 
missile; adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing 
over the bone rather than true skin 
covering in an area where bone is 
normally protected by muscle; diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests; 
visible or measurable atrophy; adaptive 
contraction of an opposing group of 
muscles; atrophy of muscle groups not in 
the track of the missile, particularly of 
the trapezius and serratus in wounds of 
the shoulder girdle; and induration or 
atrophy of an entire muscle following 
simple piercing by a projectile.  
38 C.F.R. § 4.56(d).  

After careful and longitudinal review of the evidence 
pertaining to the appellant's right thigh disability, the 
Board has determined that the muscle atrophy and weakness 
currently manifested in the right thigh, which has been 
described as permanent, presents severe disability, thereby 
meeting the schedular criteria for 30 percent evaluation for 
injury involving Muscle Group XV.  Consequently, the Board 
finds that appellant is entitled to a 30 evaluation for his 
atrophic changes of the adductor muscle of the right thigh 
under 38 C.F.R. § 4.56(d) and Diagnostic Code 5318.  

II.  Winged Right Scapula

Based on the appellant's service medical records, which 
showed treatment for muscular pain in the right shoulder in 
July and September 1966, and a notation of winged right 
scapula of undetermined etiology on the December 1966 
separation 

examination, a May 1968 rating decision granted service 
connection for winged right scapula (serratus anterior muscle 
weakness) and assigned a noncompensable evaluation from March 
1, 1968.  Following review of clinical findings from an 
August 1968 VA orthopedic examination, which revealed winging 
right scapula with moderate symptoms, a September 1968 rating 
decision assigned a 30 percent evaluation, effective March 1, 
1968.  

When Dr. Tindall conducted his May 1995 examination, he noted 
that pushing on the appellant's right hand while the right 
upper extremity was outstretched caused the medial aspect of 
the right scapula to protrude and rotate laterally.  There 
was full range of motion in the right shoulder, intact 
neurovascularity in the right upper extremity, and 4/5 
strength throughout the right upper extremity.  

At the November 1996 VA examination, it was noted that the 
appellant had decrease of strength of the right serratus 
anterior muscle mass by 50 percent.  Atrophy was not 
identified, but winged scapula was definitely present.  The 
range of motion of the right shoulder was described as 
adequate and within normal range.  The diagnosis was right 
winged scapula with right serratus anterior weakness due to 
paralysis of the right long thoracic nerve.  Range of motion 
testing revealed forward flexion to 180 degrees, abduction to 
180 degrees, and internal and external rotation to 90 
degrees.  A VA X-ray of the right shoulder at the time showed 
no fracture or other bony abnormality of the right scapula.  

The March 1997 examination by Dr. Tindall revealed tenderness 
along the lateral and inferior borders of the right scapula.  
Any small amount of movement of the right upper extremity 
resulted in a popping sound, with the medial border of the 
scapula tenting the skin and wanting to rotate laterally.  
Assessment of the maximum range of motion of the right 
shoulder was not attempted as only a small amount of movement 
resulted in the above-described motion of the scapula and 
associated significant pain.  The diagnosis was unstable 
right scapula due to stretch injury, causing a tear of the 
muscle and attachments that normally kept the scapula 
stabilized.  The physician opined that the appellant has 
significant impairment with 

resulting disability from his right scapular problem, and 
that there was little that could be done to correct the 
problem.  

At Dr. Dennie's October 1997 examination, weakness was noted 
in the right triceps, with marked right shoulder winging 
present.  The diagnoses included right scapular winging, rule 
out long thoracic nerve injury; and right shoulder stretch 
injury, rule out brachial plexopathy.  

For disability involving the long thoracic nerve, a 20 
percent disability evaluation is assigned for severe, 
incomplete paralysis, while complete paralysis, with winged 
scapula deformity, is assigned a 30 percent evaluation.  
38 C.F.R. § 4.124 (a), Diagnostic Code 8519.  

When injury to Muscle Group I (trapezius, levator scapulae, 
and serratus magnus) is severe, a 40 percent evaluation is 
assigned, while moderately severe injury is assigned a 30 
percent evaluation, and a 10 percent disability evaluation is 
assigned for moderate injury.  38 C.F.R. § 4.73, Diagnostic 
Code 5301.  

On and before July 2, 1997, the provisions of 38 C.F.R. 
§ 4.55 directed, in pertinent part, that:

(g) Muscle injury ratings will not be 
combined with peripheral nerve paralysis 
ratings for the same part unless 
affecting entirely different functions.

On July 3, 1997, the Secretary of VA amended 38 C.F.R. 
§ 4.55.  The amended regulation directs, in pertinent part, 
that:

(a) A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.

(b) For rating purposes, the skeletal 
muscles of the body are divided into 23 
muscle groups in 5 anatomical 

regions; six groups for the shoulder 
girdle and arm (Diagnostic Codes 5301 
through 5306); three groups for the 
forearm and hand (Diagnostic Codes 5307 
through 5309); three groups for the 
pelvic girdle and thigh (Diagnostic Codes 
5313 through 5318); and five groups for 
the torso and neck (Diagnostic Codes 5319 
through 5323).  

(d) The combined evaluation of muscle 
groups acting upon a single unankylosed 
joint must be lower than the evaluation 
for unfavorable ankylosis of the joint, 
except r regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been conclude, the version most 
favorable to appellant should...apply unless Congress provided 
otherwise or permitted the Secretary...to do otherwise and the 
Secretary did so."  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997) citing Fugere v. Derwinski, 1 Vet. App. 103, 109 
(1990).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joint and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 

becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Review of the pertinent clinical findings reveals that the 
appellant's right shoulder disability includes scapular 
winging due to stretch injury to Muscle Group I with 
involvement of the right long thoracic nerve.  Such findings 
are indicative of complete paralysis of the long thoracic 
nerve.  The appellant has been evaluated as 30 percent 
disabled for this injury, which is the maximum possible 
rating for complete paralysis of the long thoracic nerve.  
Under the provisions of 38 C.F.R. Part 4, including § 4.73 
and Diagnostic Code 5301, the appellant meets the schedular 
criteria for 30 percent evaluation for his Muscle Group I 
injury.  As these disabilities do not affect entirely 
different functions of the right shoulder, the applicable 
muscle injury and peripheral nerve evaluations are not 
combined.  38 C.F.R. § 4.55.  

In addressing the appellant's entitlement to an increased 
disability evaluation for his right shoulder injury, the 
Board observes that he is currently in receipt of the maximum 
evaluation available for a winged scapula deformity under 
38 C.F.R. § 4.124(a), Diagnostic Code 8519.  The Board has 
considered whether any other diagnostic code is applicable.  
The Board finds that the diagnostic code assigned provides 
the greatest possible benefits to the appellant, and to 
resort to other codes would be inappropriate in the absence 
of other manifestations.  Therefore, the Board is unable to 
identify a basis to grant a higher evaluation for the 
appellant's winged right scapula with right serratus anterior 
weakness and involvement of the right long thoracic nerve.  


ORDER

A 30 percent evaluation is granted for atrophic changes of 
the adductor muscle mass of the right thigh, subject to the 
laws and regulations pertaining to the award of monetary 
benefits.  

An increased evaluation is denied for winged right scapula 
with right serratus anterior weakness and involvement of the 
right long thoracic nerve.  


REMAND

Because the decision above grants an increased evaluation for 
the appellant's service-connected atrophic changes of the 
adductor muscle mass of the right thigh, the Board finds that 
the claim for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities should be remanded to the RO to ensure that due 
process requirements are met.  Accordingly, the case is 
REMANDED to the RO for the following action:

The RO should review the appellant's claim that 
he is entitled to unemployability benefits 
because his service-connected disabilities 
prevent him for performing any substantially 
gainful employment.  If that benefit remains 
denied, a supplemental statement of the case 
should be furnished to the appellant and his 
representative, and they should be afforded the 
appropriate period of time to respond.  
Thereafter, the case should be returned to the 
Board for further appellate consideration.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing this matter and trusts that this 
development will be attended to in an expeditious manner.  



The purpose of this REMAND is to ensure that the appellant 
receives his due process and fair process rights.  No 
opinion, either legal or factual, is intimated by this REMAND 
as to the merits of the appellant's claim.  No additional 
action is required by the appellant until he receives further 
notification from VA.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


- 16 -


